UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 Royal Financial, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: September30, Dear Stockholder: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of Royal Financial, Inc.The meeting will be held at 9226 South Commercial Avenue, Chicago, Illinois, on Wednesday, October 21, 2009, at 1:00 p.m. local time.The matters to be considered by stockholders at the Annual Meeting are described in detail in the accompanying materials. The attached Notice of Annual Meeting of Stockholders and Proxy Statement describe the formal business to be conducted at the meeting.Directors and officers of Royal Financial, Inc. as well as representatives of Crowe Horwath LLP, the company’s independent accountants, will be present at the meeting to respond to any questions from our stockholders. The Board of Directors of Royal Financial, Inc. has determined that the specific proposals to be considered at the meeting are in the best interests of the company and its stockholders.For the reasons set forth in the Proxy Statement, the Board unanimously recommends that you vote “FOR” each of these matters. It is very important that you be represented at the Annual Meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to mark, sign and date your proxy card today and return it promptly in the envelope provided, even if you plan to attend the Annual Meeting.This will not prevent you from voting in person, but will ensure that your vote is counted if you are unable to attend. Thank you for your continued support of Royal Financial, Inc. Sincerely, /s/James A.
